Citation Nr: 1211132	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1985 and from March 1986 to December 1988.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a December 2011 personal hearing held at the Board before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus existed prior to entry into service.

2.  The Veteran's bilateral pes planus was aggravated during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking service connection for bilateral pes planus.  At her December 2011 hearing before the Board, the Veteran testified that she had no problems with her feet prior to her military service, that her feet bothered her for the first time during basic training, that she went to sick call on numerous occasions, that she had been given multiple physical profiles excusing her from marching drills, and that that she continues to have aching feet currently.  

The Veteran served on active duty in the Army from June 1985 to November 1985 and from March 1986 to December 1988.  The Veteran's February 1986 enlistment examination noted findings of pes planus, asymptomatic.  A November 1988 separation examination noted physical findings of bilateral pes planus, symptomatic.  A November 1988 medical history report, completed pursuant to her separation examination, noted the Veteran's history of foot trouble.  The report also noted that the Veteran had no ongoing medical problems.  

In June 2010, a VA examiner concluded that a medical opinion regarding issue of whether the Veteran's preexisting pes planus was permanently aggravated beyond the normal progression of this condition as a result of her military service could not be provided without speculation.  

In February 2012, a VA examination for the feet was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of foot pain beginning during her basic training and continuing to the present day, and that the Veteran had been issued orthotics for her feet.  Physical examination revealed bilateral foot pain on use, extreme tenderness of the plantar surface of both feet, decreased longitudinal arch height, and objective evidence of marked deformity of both feet.  The report concluded with a diagnosis of bilateral pes planus.  The VA examiner then opined that the Veteran's bilateral pes planus was not aggravated beyond the natural progress of the condition during the Veteran's second period of service.  In support of this opinion, the VA examiner noted the lack of any treatment for bilateral pes planus during service or post service for 19 years.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Aggravation of a pre-existing condition beyond the natural progression is presumed where the disability increases in severity over the course of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This presumption is rebuttable by clear and unmistakable evidence that the increase is attributable to the natural progression of the condition.  38 C.F.R. § 3.306(b).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Army from June 1985 to November 1985 and from March 1986 to December 1988.  The Veteran's February 1986 enlistment examination noted findings of pes planus, asymptomatic.  Accordingly, the Veteran's pes planus preexisted her second period of military service.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  As the Veteran was noted to have pes planus on her entrance examination, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The competent and credible evidence of record establishes that the Veteran's bilateral pes planus was aggravated by service.  Whereas the pes planus was described as asymptomatic upon her entrance examination, the November 1988 separation examination noted findings of symptomatic bilateral pes planus.  Moreover, a November 1988 medical history report noted the Veteran's history of foot trouble.  Finally, at her December 2011 Board hearing, the Veteran testified that she had no problems with her feet prior to her military service, that her feet bothered her for the first time during basic training, that she went to sick call on numerous occasions, that she had been given multiple physical profiles excusing her from marching drills, and that that she continues to have aching feet currently.  The Veteran is competent to testify to symptoms of pain and her having been assigned physical profiles.  Accordingly, the evidence of record establishes that the Veteran's pes planus was aggravated during her second period of military service.  

If a pre-existing condition is shown to have worsened over the course of service, such worsening is presumed to be due to military service, unless it is shown by clear and unmistakable evidence that the worsening is in fact due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

The evidence of record does not clearly and unmistakably establish that the worsening of the Veteran's bilateral pes planus was part of the natural progression of the disease.  On this point, there is conflicting evidence of record.

On her February 2012 VA examination for feet, the VA examiner opined that the Veteran's bilateral pes planus was not aggravated beyond the natural progress of the condition during the Veteran's second period of service.  In support of this opinion, the VA examiner noted the lack of any treatment being shown for bilateral pes planus during service or post service for 19 years.  

In contrast, the Veteran has testified that she had no problems with her feet prior to her military service, that her feet bothered her for the first time during basic training, that she went to sick call on numerous occasions, that she had been given multiple physical profiles excusing her from marching drills, and that that she continues to have aching feet currently.  In addition, the service treatment records reflect that the Veteran's bilateral pes planus was asymptomatic at the time she entered her second period of service, and that this condition had become symptomatic by the time of her discharge.  

Thus, the evidence does not clearly and unmistakably establish that the Veteran's preexisting bilateral pes planus was not aggravated during service beyond the natural progression of the disease.  

Accordingly, service connection for bilateral pes planus, based on aggravation, is warranted.


ORDER

Service connection for bilateral pes planus is granted.



____________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


